On September 14, 1984, the Defendant was sentenced to one hundred (100) years for Deliberate Homicide. He was given credit for 147 days served and designated as a dangerous offender.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Mark T. Errebo, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall be affirmed.
The reason for the decision is based upon Rule 17 of the Rules of the Sentence Review Board, that the sentence imposed by the District Court is presumed correct.